


109 HR 5452 IH: To make the National Parks and Federal Recreational Lands

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5452
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mr. Reynolds (for
			 himself, Mr. English of Pennsylvania,
			 Mr. Jones of North Carolina,
			 Mr. Daniel E. Lungren of California,
			 Mr. Doolittle,
			 Mr. Ehlers,
			 Mr. Souder,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Bishop of Utah,
			 Mr. Ramstad,
			 Mr. Kuhl of New York,
			 Mr. Filner,
			 Mr. McCotter,
			 Mr. Brown of South Carolina,
			 Mrs. Myrick,
			 Mr. Hall, Mr. Miller of Florida,
			 Mr. Jefferson,
			 Mr. Fossella,
			 Ms. Foxx, Ms. Carson, and Mr.
			 Duncan) introduced the following bill; which was referred to the
			 Committee on Resources,
			 and in addition to the Committee on Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To make the National Parks and Federal Recreational Lands
		  Pass available at a discount to certain veterans.
	
	
		1.Veterans Eagle
			 Passport
			(a)Short
			 titleThis Act may be refered
			 to as the Veterans Eagle Parks Pass Act.
			(b)Veterans Eagle
			 Parks PassSection 805(b) of
			 division J of the Consolidated Appropriations Act, 2005 (16 U.S.C. 6804(b); 118
			 Stat. 3386), is amended by adding at the end the following new
			 paragraph:
				
					(3)Veterans
				DiscountThe Secretary shall
				make the National Parks and Federal Recreational Lands Pass available, at a
				cost of $10, to any veteran who was separated from military service under
				conditions other than dishonorable, if the veteran provides proof of that
				status by presenting a DD214. The National Parks and Federal Recreational Lands
				Pass made available under this paragraph shall be valid for 1 year from the
				date of
				issuance.
					.
			
